DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Background
The amendments to the claims in the Applicant’s Amendment and Response, filed on 10/27/21, have been entered.
According to the Amendment, claims 1-16 were pending.  Claims 1, 15, and 16 have been amended.  No claims have been canceled or added.  Thus, claims 1-16 remain pending.
Response to Arguments
The Applicant’s arguments with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The Applicant’s arguments with respect to the rejection(s) of claim(s) 15 under § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-16 are rejected under § 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 is on a transport system for products and recites, in part, “wherein the at least one of the driverless transport units is further configured to prevent an accident between the person and other ones of the plurality of driverless transport units when the person is within the non-accessible travel zone and is accompanied by the at least one of the driverless transport units.”  
Here, the omitted elements are a controller and at least one sensor or some other means for preventing accidents with personnel within the non-accessible travel zones.  Absent further structural elements, it is unclear how the claimed driverless transport units are able to operate within the non-accessible travel zone without colliding into other transport units, escort vehicles, or personnel.  Therefore, claim 1 is indefinite as well as claims 2-14 which depend therefrom.
For the aforementioned reasons, independent claim 15 is indefinite as well as claim 16 which depends therefrom. 
Allowable Subject Matter
Claims 1-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769.  The examiner can normally be reached on M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3655